Citation Nr: 9913244	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin and lymph node 
disorders to include tinea pedis, epidermophytosis, and 
onychomycosis of both feet, claimed as residuals of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has characterized the 
veteran's February 1997 application to reopen as relating to 
the claim for service connection for tinea pedis, 
epidermophytosis, and onychomycosis of both feet, the Board 
finds the RO's rating decision in September 1997 indicated 
that the application to reopen pertained to both the original 
rating decision in March 1980 and to the Board's affirmance 
of this decision in July 1983, each of which clearly 
addressed both skin and lymph node disorders.  Consequently, 
the Board has identified the issue on appeal as whether new 
and material evidence has been submitted to reopen a claim 
for service connection for all currently diagnosed skin and 
lymph node disorders, claimed as residuals of Agent Orange 
exposure.


REMAND

While this case was in appellate status, the United States 
Court for the Federal Circuit entered a decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a Social 
Security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[Department of Veterans Affairs (VA)] regulation."  Id. at 
1357, 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" (Id. 
at 1357, 1360), and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted with have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the Board notes that in the December 1997 
statement of the case, the RO provided the claimant with the 
provisions of 38 C.F.R. § 3.156(a), however, in the reasons 
and basis section, the RO also quoted the Colvin standard and 
appeared to base its decision in part upon that standard.  
Although the RO also stated that the evidence added by the 
claimant was cumulative, the Board does not find the 
reasoning provided by the RO is sufficiently clear to permit 
a finding that the RO effectively ruled in the alternative 
under both Colvin and 38 C.F.R. § 3.156(a), and that 
consequently, remand of this matter is required for the 
correction of this procedural defect.  38 C.F.R. § 19.9 
(1998).  The Board further finds that based on the current 
record, it would be prejudicial for the Board to proceed with 
the adjudication of this claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

While this matter is in remand status, the Board further 
requests that the RO make an effort to obtain the complete VA 
clinical treatment records relating to the veteran's 
hospitalization at the Kansas City, Missouri VA Medical 
Center during the period of April 24, 1968 to April 29, 1968.  
The current record contains a summary of that hospitalization 
reflecting that the veteran had mild plantar dermatitis 
treated with Desenex.  The complete records of that 
hospitalization may contain reports of medical history that 
would be pertinent as to whether the plantar dermatitis was 
related to service. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claim.

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any skin or lymph node 
disorder.  Any medical records other than 
those now on file pertaining to treatment 
for any skin or lymph node disorder 
should be obtained and associated with 
the claims folder, including but not 
limited to the complete VA clinical 
treatment records relating to the 
veteran's hospitalization at the Kansas 
City, Missouri VA Medical Center during 
the period of April 24, 1968 to April 29, 
1968.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
or not new and material evidence has been 
submitted to reopen a claim for service 
connection for skin and lymph node 
disorders to include tinea pedis, 
epidermophytosis, and onychomycosis of 
both feet, claimed as residuals of Agent 
Orange exposure, applying the definition 
of new and material evidence provided in 
38 C.F.R. § 3.156(a).

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case including the provisions of 
38 C.F.R. § 3.156(a), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter, "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








